EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Millions of Dollars) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Net Income $133 $132 $381 $356 Add: Provision for income taxes 54 60 175 164 Deduct: Equity in profit of partnerships (2) (1) (5) (3) Profit before taxes(1) $185 $191 $551 $517 Fixed charges: Interest on borrowed funds $289 $267 $838 $758 Rentals at computed interest(2) 1 1 4 4 Total fixed charges $290 $268 $ 842 $762 Profit before taxes plus fixed charges $475 $459 $1,393 $1,279 Ratio of profit before taxes plus fixed charges to fixed charges 1.64 1.71 1.65 1.68 (1) Profit before taxes excludes equity in profit of partnerships. (2) Those portions of rent expense that are representative of interest cost.
